Citation Nr: 0814818	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for Post 
Traumatic Stress Disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from May 1966 to January 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board in August 
2005, when it was remanded for additional development. Such 
development has been completed and the case is ready for 
appellate review. 


FINDING OF FACT

The veteran's PTSD symptoms approximate findings of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: panic attacks more 
than once a week; impaired judgment; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD are 
approximated. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. The veteran did 
not receive notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) until the June 2006 
Supplemental Statement of the Case. Although the notice was 
not timely received, the denial of the claim in the instant 
decision makes the timing error non-prejudicial.  

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The VCAA letter sent to the veteran in March 2002 does not 
meet the requirements of Vazquez-Flores and is not sufficient 
as to content and timing, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.   

Subsequent to receipt of the veteran's claim in March 2002, 
the veteran was advised by letter dated that month that in 
accordance with the then-prevailing law that in order to 
support a claim for an increased rating, he would need 
provide evidence indicating that the disorder had worsened. 
During an August 2003 personal hearing conducted at the RO, 
the hearing officer and the veteran's representative 
extensively questioned the veteran as to his relationships 
with family members, co-workers and friends; employment 
status, current treatment for PTSD, stimuli avoidance 
behaviors, and degree of community and church involvement. 
These are relevant factors under applicable regulation and 
the Diagnostic and Statistical Manual - IV. The veteran was 
also provided with correspondence regarding what was needed 
to support his claim. Specifically, a January 2004 Statement 
of the Case and May 2006 Supplemental Statement of the Case 
provided notice of the rating code used to evaluate the 
veteran's PTSD. Based on this extensive pre-May 2006 
correspondence and development, the veteran can be expected 
to understand what was needed to support his increased rating 
claim.

Further, during the June 2005 videoconference hearing, the 
veteran testified in detail about his symptoms, such as 
insomnia and memory loss, that caused him to believe he met 
the criteria for a rating in excess of 30 percent. The 
veteran also testified about how his PTSD symptoms affected 
his activities of daily living. He reported that he tried to 
avoid social contact and that he had anger outbursts. Based 
on the above, the veteran had actual knowledge with respect 
to the types of evidence needed to substantiate his increased 
rating claim.  

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. The 
veteran was afforded multiple VA examinations in connection 
with his claim. Additionally, VA treatment records, Social 
Security Administration (SSA) disability records, and private 
medical records are available. The veteran and his 
representative have not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Analysis

The veteran contends that his PTSD is more severely disabling 
than is reflected by the currently assigned disability 
rating. Having carefully considered the veteran's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the weight of such evidence is in 
approximate balance, and a 50 percent evaluation will be 
granted.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's PTSD was evaluated under Diagnostic Code 9411. 
Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411. 

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the DSM-IV. That manual includes a Global Assessment of 
Functioning (GAF) scale reflecting psychological, social and 
occupational functioning on a hypothetical continuum of 
mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV). A score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

The veteran was granted service connection for PTSD in May 
1999, and he was assigned an evaluation of 30 percent. 

VA treatment records associated with the claims file reflect 
that the veteran received periodic PTSD treatment from 1998 
to 2002. Overall, his PTSD was noted to be moderate and his 
GAF scores were in the low 50s. The veteran consistently 
reported insomnia and anger management difficulties as 
symptoms. However, GAF scores are not dispositive of a VA 
claim.

Throughout the pendency of the claim, the veteran has 
testified to generalized alienation from family members and 
co-workers. He has not been employed for several years. 
Although the Social Security Administration found him to be 
disabled from a primary diagnosis of an affective disorder, 
(which is not service connected), it was also noted that a 
causal secondary diagnosis were "anxiety related 
disorders." Although the Social Security Administration file 
also indicates that the veteran has various cardiovascular 
disorders (i.e., coronary artery disease, hypertension), the 
veteran's testimony at both the RO personal hearing and 
before the undersigned suggests continuing difficulties in 
employment due in part to PTSD

The veteran underwent four VA examinations for his PTSD. The 
first examination report, dated March 1999, reflects that the 
veteran had anger management problems, insomnia, and a 
depressed mood. However, the veteran appeared neatly dressed 
and cooperative. The examiner diagnosed the veteran with PTSD 
and assigned a GAF score of 50. The veteran underwent an 
April 2000 VA examination. Again, he reported having insomnia 
and anger management problems. He was not found to have any 
delusions or hallucinations. The examiner assigned a GAF 
score of 55. 

Then in November 2002, the veteran underwent another VA 
examination that suggested the severity of his PTSD was 
greater than that found in any other examinations. The 
veteran's symptoms were similar to those listed in the 
previous two VA examination reports. In an accompanying 
questionnaire, the veteran listed additional symptoms of: 
diminished interest in activities, recurrent suicidal ideas, 
feeling of worthlessness, and excessive guilt. Additionally, 
he underwent a neurocognitive assessment. The examination 
report focuses on how the neurocognitive assessment shows the 
veteran mental state is not related to dementia, as opposed 
to explaining how it reflects an increase in the severity of 
PTSD. Nevertheless, relying in part on the neurocognitive 
test results, the examiner concluded that the veteran had 
severe PTSD that had worsened in comparison to prior 
examinations, and he assigned a GAF score of 35-40.
   
Most recently, the veteran underwent a May 2003 VA 
examination. Again, the veteran reported having insomnia and 
anger management problems, but denied any psychotic symptoms. 
Although the veteran denied having any close friends, he 
reported that he kept up with acquaintances and dates on a 
regular basis. He also reported that he enjoyed working on 
motorcycles. The examiner found that the veteran's 
concentration, memory, and general cognitive function were 
intact. He assigned the veteran a GAF score of 58 reflecting 
some difficulty in social or occupational function, but 
accounting for the social activities the veteran engages in, 
such as dating on a regular basis and maintaining a hobby of 
repairing motorcycles. 
   
There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance, and 
this point has been attained. While the veteran's PTSD has 
been shown to vary in severity during the appellate period, 
such variances have not been of such sustained periods so as 
to warrant consideration of staged ratings; nor denial on the 
basis that the preponderance of the evidence is against the 
claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether a higher evaluation 
than 50 percent is warranted. However, there is no evidence 
indicating that the veteran's disorder is characterized by 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will be applied.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

An evaluation of 50 percent for PTSD is granted, subject to 
the statutes and regulations governing the payment of 
monetary awards.
. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


